Citation Nr: 0934843	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  09-23 780	)	DATE
	)
	)


THE ISSUE

Whether there was Clear and Unmistakable Error (CUE) in a May 
2009 Board decision that determined CUE did not exist in a 
June 2008 Board decision denying entitlement to retroactive 
compensation for service-connected heart disease.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

The moving party is a Veteran who served on active duty from 
May 1943 to November 1945. This matter is before the Board of 
Veterans' Appeals (Board) on a motion challenging the Board's 
May 2009 decision that determined CUE did not exist in a June 
2008 Board decision denying entitlement to retroactive 
compensation for service-connected heart disease from 
December 1987 to March 1989 under the provisions of 38 
U.S.C.A. § 5110(g).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.	In a June 2002 Memorandum Decision, the United States 
Court of Appeals for Veterans Claims reversed a prior Board 
decision denying service connection for heart disease, and 
directed the assignment of an effective date of service 
connection of March 16, 1990. 

2.	The moving party did not appeal the Court's decision to 
the United States Court of Appeals for the Federal Circuit.  

3.	In May 2009, the Board denied the moving party's motion, 
and found that a June 2008 Board decision denying entitlement 
to retroactive compensation did not contain CUE.


CONCLUSION OF LAW

As there has been a final decision on a motion for revision, 
based on asserted CUE,  of a June 2008 Board decision which 
denied entitlement to retroactive compensation, that Board 
decision is no longer subject to revision on the grounds of 
CUE, and the present motion must be dismissed with prejudice. 
38 U.S.C.A. 
§§ 7104, 7252 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1409 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is challenging a May 2009 Board decision, 
which found that CUE was not present in a June 2008 Board 
decision, which denied entitlement to retroactive 
compensation.  The Board presently dismisses the motion.  38 
C.F.R. 
§ 20.1409(c)(2008) ((Proving in substance that once there is 
a final decision on a motion relating to a prior Board 
decision on an issue, that prior Board decision on that issue 
is no longer subject to revision on the grounds of clear and 
unmistakable error. Subsequent motions relating to that prior 
Board decision on that issue shall be dismissed with 
prejudice. 38 C.F.R. § 20.1409(c); Disabled American Veterans 
(DAV) v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

A September 1999 Board decision awarded the moving party an 
effective date of March 21, 1991 for the grant of service 
connection for heart disease. In reaching that conclusion, 
the Board found that service connection was warranted on a 
direct basis rather than under the POW presumptive provisions 
of 38 C.F.R. § 3.309(c).  

The moving party appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court). In a June 2002 
Memorandum Decision, the Court found that the Board's 
analysis in arriving at an effective date was clearly 
erroneous and that a statement received March 16, 1990 should 
have been construed as an informal claim. The Court also 
noted that November 1988 private treatment records reflecting 
treatment for acute inferior myocardial infarction should 
have been used to establish the date when entitlement arose. 
The Court set aside the Board's determination that the March 
16, 1990 communication did not satisfy the requirements of an 
informal claim and remanded the matter back to the Board, 
instructing it to assign an effective date of March 16, 1990.  

In July 2002, the Board issued a decision granting an 
effective date of March 16, 1990 for entitlement to service 
connection for heart disease.  

In September 2002, January 2003, and March 2003, a Deputy 
Vice Chairman (DVC) of the Board denied the moving party's 
motions for reconsideration of the July 2002 Board decision. 
The moving party's arguments included that pursuant to 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) he was 
entitled to retroactive compensation to April 1989.  

The moving party appealed the Board's July 2002 decision and 
motion for reconsideration denials; in an August 2003 
decision, the Court dismissed the appeal. The Court found 
that it did not have jurisdiction over the matter as there 
was no remaining case or controversy. It was noted that the 
July 2002 Board decision was simply implementing the Court's 
own June 2002 ruling and could not alter the Court's order or 
provide the moving party with any further relief or review 
since the Court had already decided the issue of the 
appropriate effective date. That ruling, in turn, was not 
appealed to the Court of Appeals for the Federal Circuit 
(Federal Circuit) and thus it became final.  

In what he characterized as a petition to reopen a previously 
denied claim, the moving party continued to contend that he 
was entitled to retroactive compensation under 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114(a). A May 2004 rating 
decision denied the moving  party's claim, characterizing the 
issue as whether new and material evidence had been received 
to reopen a claim of entitlement to an effective date prior 
to March 16, 1990 for a grant of service connection for heart 
disease. In his June 2004 notice of disagreement with this 
decision, the moving party attempted to clarify that he was 
not seeking an earlier effective date per se, but was raising 
an entirely different claim for retroactive compensation 
under the provisions of 38 U.S.C.A. § 5110(g).  

In a July 2005 decision, the Board denied the application to 
reopen the claim of entitlement to an effective date earlier 
than March 16, 1990 for a grant of service connection for 
heart disease. This decision addressed the moving party's 
argument regarding § 5110(g), but found it inapplicable as 
there had been no liberalizing issue since the Court's 
decision.

In November 2005 and April 2006, a DVC denied the moving 
party's motions for reconsideration of the July 2005 Board 
decision.  

In an April 2006 rating decision, the RO denied the moving 
party's claim for retroactive compensation, finding 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) inapplicable.  

In July 2006, the Board, under original jurisdiction, 
determined that the moving party had not reasonably raised a 
valid CUE claim as to the prior July 2005 Board decision and 
dismissed his CUE motion. However, in that same 
determination, the Board found that an April 2006 
communication from the moving party constituted a notice of 
disagreement with the April 2006 rating decision denying the 
moving party's claim of entitlement to retroactive 
compensation for heart disease under the provisions of 
38 U.S.C.A. § 5110(g). Accordingly, that issue was remanded 
so the RO could issue a statement of the case.

In December 2006, the RO reconsidered the moving party's 
retroactive compensation claim and determined that he was 
entitled to an effective date of March 16, 1989, for the 
grant of service connection for heart disease, based on the 
provisions of 38 U.S.C.A. § 5110(g). A statement of the case 
was issued reflecting this new effective date.

In February 2007, the moving party submitted a VA Form 9, 
expressing that he still desired earlier retroactive 
compensation under 38 U.S.C.A. § 5110(g).                    
In subsequent submissions and hearing testimony, he expressed 
his belief that his award should be retroactive to December 
1987, since the Court's June 2002 decision had found that his 
entitlement arose in November 1988.  

In a June 2008 decision, the Board denied the moving party's 
claim for retroactive compensation under the provisions of 38 
U.S.C.A. § 5110(g).  

Subsequently, the moving party filed motions for 
reconsideration of the June 2008 Board decision, which were 
denied by a DVC in October and November 2008. Thereafter, the 
moving party filed a motion to revise the Board's June 2008 
decision on the basis of CUE.

In a May 2009 decision, the Board denied the moving party's 
motion for CUE in the prior June 2008 Board decision. The 
Board found that the June 2008 decision         had not been 
comprised of any obvious error of fact or law in denying 
entitlement to retroactive compensation under § 5110(g) that 
would have changed the outcome of that decision. The Board 
determined that the June 2008 decision had afforded greater 
consideration to the claim for retroactive compensation than 
actually warranted, as the Board previously should have 
dismissed the claim rather than deciding it on the merits 
given that the Court's June 2002 decision finally decided the 
issue of the appropriate effective date of the award of 
service-connected compensation for heart disease, which 
precluded the later claim.

For purposes of the present matter, the moving party has 
since filed a June 2009 motion that alleges there was CUE in 
the Board's May 2009 decision. 

The Board has the authority to revise or reverse a prior 
Board decision on the grounds of CUE. 38 U.S.C.A. § 7111. 
Such a motion may be filed at any time after the underlying 
decision is rendered. 38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400. 
However, the law provides that once there is a final decision 
on a motion relating to a prior Board decision on an issue, 
that prior Board decision on that issue is no longer subject 
to revision on the grounds of clear and unmistakable error. 
Subsequent motions relating to that prior Board decision on 
that issue shall be dismissed with prejudice. 38 C.F.R. § 
20.1409(c); Disabled American Veterans (DAV) v. Gober, 234 
F.3d 682 (Fed. Cir. 2000).

CUE is defined as a very specific and rare kind of error. 
"It is the kind of error,          of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993). 
 
A three-pronged test is used to determine whether CUE was in 
a prior decision:        (1) it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question. See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The moving party's contention in support of a finding of CUE 
in the May 2009 decision is virtually identical to that 
previously then-raised:  that in June 2008, the  Board 
misapplied 38 U.S.C.A. § 5110(g) in deciding his claim for 
retroactive compensation for service-connected heart disease.  
The provisions of 38 U.S.C.A. 
§ 5110(g) are as follows:  

[W]here compensation, dependency and indemnity 
compensation, 
or pension is awarded or increased pursuant to any Act 
or 
administrative issue, the effective date of such award 
or increase 
shall be fixed in accordance with the facts found but 
shall not be 
earlier than the effective date of the Act or 
administrative issue. 
In no event shall such award or increase be retroactive 
for more 
than one year from the date of application therefor or 
the date of administrative determination of entitlement, 
whichever is earlier.

The present central allegation of CUE is that the award of 
service connection for heart disease while on a direct basis 
also encompassed 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(e) giving specified evidentiary presumptions in cases 
involving former POWs, and that the date of enactment of them 
(in 1958 and 1961, respectively) provided a liberalizing 
amendment to VA law that entitled the moving party to 
retroactive compensation under 38 U.S.C.A. § 5110(g). The 
moving party cites in support of this argument language from 
the Court's June 2002 Memorandum Decision stating that for 
purposes of the general rule on effective dates the "date 
entitlement arose" comprises not the date that evidence 
demonstrating benefits entitlement was received at the RO, 
but the date to which the evidence refers. Implicit in this 
contention is the assertion that the moving party already met 
the eligibility criteria for benefits entitlement at some 
time before the enactment of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(e).

The Board will not address this allegation of CUE in 
substantial detail as for reasons set forth below, the motion 
for CUE is being dismissed under the provisions of 38 C.F.R. 
§ 20.1409(c).  It merits discussion only to note that the 
Board has repeatedly considered the moving party's essential 
argument, and has indicated that there was no evidence of 
record establishing eligibility for service connection for 
heart disease prior to enactment of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(e). The earliest medical evidence 
demonstrating heart disease was related to beriberi in 
service is dated from November 1988. The language the moving 
party has cited from the Court's June 2002 decision clarified 
the process of assignment of effective dates under the 
general rule, i.e., where not involving a liberalizing law. 
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (effective date 
of award of disability compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later) (emphasis added). 

In any case, the determinative factor in the Board's 
consideration of the issue before it is that there is no 
basis to directly consider the moving party's continued 
assertions in furtherance of his claim for retroactive 
compensation. As indicated, the Court's June 2002 Memorandum 
Decision has already directly assigned an effective date of 
service connection for heart disease of March 16, 1990. This 
constituted a final decision of the Court which is 
dispositive on the matter of the proper effective date of 
service connection. 

Under the doctrine of res judicata, as the Court has 
indicated, a prior judgment on the merits by a court of 
competent jurisdiction "...precludes further claims by the 
parties or their privies based on the same cause of action, 
including the issues actually litigated and determined in 
that suit, as well as those which might have been litigated 
or adjudicated therein." McDowell v. Brown, 5 Vet. App. 401, 
405 (1993). See also DiCarlo v. Nicholson, 20 Vet. App. 52 
(2006) (the concept of res judicata requires that there be 
only one valid decision on any adjudicated issue or claim; 
that decision is the only appropriate target for any future 
collateral attack on that issue or claim); Bissonnette v. 
Principi, 18 Vet. App. 105 (2004) (applying the principle of 
res judicata in the context of a VA claim for compensation 
benefits); Winslow v. Brown, 8 Vet. App. 469, 472-73 (1996). 

Given the Court's July 2002 determination of the applicable 
effective date of service connection, the Court's decision in 
this regard was preclusive of any revisitation of the same 
matter. See Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
(the principle of "law of the case" has been applied to the 
application of the law in decisions of federal courts in 
cases remanded to administrative agencies");            38 
U.S.C.A. § 7252(a) (the Court of Appeals for Veterans Claims 
shall have exclusive jurisdiction to review decisions of the 
Board of Veterans' Appeals;          the Secretary may not 
seek review of any such decision). The moving party has not 
appealed the Court's June 2002 Memorandum Decision to the 
Federal Circuit as the next procedural step he would have had 
to have taken to remove the finality of the Court's decision. 

Moreover, provided the moving party in furtherance of the 
present motion had attempted to raise the issue of CUE in the 
Court's July 2002 decision, the Board would have been 
precluded from addressing this matter as well. Winsett v. 
Principi, 341 F.3d 1329 (Fed. Cir. 2003); 38 C.F.R. § 
20.1400(b) (2009). 

While the moving party has appealed the distinct issue of 
retroactive compensation under 38 U.S.C.A. § 5110(g) since 
issuance of the Court's June 2002 Memorandum Decision, the 
restatement of the claim does not substantively distinguish 
it from          the matter of the assigned effective date of 
service connection for heart disease.               The 
moving party has effectively raised a new theory of 
entitlement by addressing              38 U.S.C.A. § 5110(g), 
but one that regardless follows the same applicable law and 
regulations and requests the identical benefit as an earlier 
effective date of service connection would permit. 

There is no framework for assignment of retroactive 
compensation outside of that pertaining to the law governing 
effective dates. Thus, the Court's June 2002 decision 
precluded raising this alternate theory of entitlement. See 
Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997) (holding that 
where an unappealed final decision is determinative of an 
issue, an appellant is collaterally estopped from 
"relitigating the same issue based upon the same evidence, 
albeit for a different purpose"). Indeed, notwithstanding 
that on several occasions the Board has addressed the Moving 
party's retroactive compensation argument under 38 U.S.C.A. § 
5110(b) as a valid claim on appeal, this constituted greater 
consideration of the moving party's claim than was required 
under the circumstances.

Of further note is that the current motion for CUE alleges 
error in a May 2009 Board decision that adjudicated a prior 
contention of CUE. The Court has held that a claim for CUE 
cannot be endlessly reviewed. Once there is a final decision 
on a particular claim of CUE, that particular claim may not 
be raised again; it is res judicata. See Olson v. Brown, 5 
Vet. App. 430, 433 (1993); Russell v. Principi,             3 
Vet. App. 310 (1992) (en banc). In the moving party's motion 
for CUE with the May 2009 Board decision, he is in effect 
collaterally attacking a second time the validity of the June 
2008 Board decision. The moving party has not advanced a new 
theory of CUE warranting an independent discussion. He is 
barred from raising the same CUE claim twice. 

Accordingly, in view of the fact that the moving party 
through the present CUE motion has contested the effective 
date of service connection for heart disease assigned 
pursuant to the Court's final June 2002 Memorandum Decision, 
he has raised a challenge to an issue that has already been 
decided, and to which further CUE motions are precluded under 
38 C.F.R. § 20.1409(b). 
  
	
	(CONTINUED ON NEXT PAGE)





ORDER

The motion for CUE in a May 2009 Board decision that 
determined CUE did not exist in a June 2008 Board decision 
denying entitlement to retroactive compensation for service-
connected heart disease is dismissed with prejudice.




                       
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



